Citation Nr: 1417101	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for post-inflammatory hyperpigmentation, to include as a result of exposure to herbicides and/or radiation.

2.  Entitlement to service connection for residuals of removal of gallstones and gallbladder, to include as a result of exposure to herbicides and/or radiation.

3.  Entitlement to service connection for a disability manifested by dizziness, to include as a result of exposure to herbicides and/or radiation.

4.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides and/or radiation.

5.  Entitlement to service connection for nerve damage in the head, to include as a result of exposure to herbicides and/or radiation.

6.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides and/or radiation. 

7. Entitlement to service connection for asthma, to include as a result of exposure to herbicides and/or radiation.

8.  Entitlement to service connection for a heart disability, to include as a result of exposure to herbicides and/or radiation. 

9.  Entitlement to service connection for impotence, to include as a result of exposure to herbicides and/or radiation.

10.  Entitlement to service connection for an eye disability, to include as a result of exposure to herbicides and/or radiation.


REPRESENTATION

Appellant represented by:	Heath Hixson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1955 to July 1958 and in the U.S. Air Force from March 1962 to January 1966. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from August 2007 (post-inflammatory hyperpigmentation, dizziness, diabetes mellitus), October 2008 (nerve damage in the head, hypertension, asthma, heart disability), March 2010 (impotence, eye disability), and August 2010 (gallstones/gallbladder removal) decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2011, the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2013).  The record was held open for 30 days after the hearing for submission of additional evidence.  In addition, a request by the Veteran's attorney for a 15 day extension was also granted in January 2012. 

These matters was previously before the Board in May 2012.  The Board denied the Veteran's claims of whether new and material evidence had been submitted to reopen a claim for post-inflammatory hyperpigmentation, to include as a result of exposure to herbicides and/or radiation, and entitlement to service connection for removal of gallstones and gallbladder, a disability manifested by dizziness, diabetes mellitus, nerve damage in the head, hypertension, asthma, heart disability, impotence, and an eye disability, all to include as a result of exposure to herbicides and/or radiation.  The Board also reopened the Veteran's claim of entitlement to service connection for gastroesophageal reflux disease (also claimed as a stomach disability), to include as a result of exposure to herbicides and/or radiation and remanded the issue, along with the issue of entitlement to service connection for a disability manifested by constipation, to include as a result of exposure to herbicides and/or radiation, for further development.  The development requested in the remand portion has not been completed, and thus, these two issues are not currently before the Board.

The Veteran appealed the denied claims to the Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the May 2012 decision that denied the Veteran's claims be vacated and remanded.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals additional VA treatment records have been associated with this electronic portion of the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The Veteran's attorney-representative has requested that the RO initially consider additional treatise evidence that he recently submitted.  The Board remands the claims in appellate status to allow for this review by the RO.  See 38 C.F.R. § 20.1304(c) (2013).  Upon remand, the Agency of Original should also consider the additional VA treatment records of file associated with the claims file since that AOJ adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO/AMC shall review the Veteran's claims file and undertake any additional development deemed necessary as a result of the Veteran's new evidence submitted to the Board in February 2014 accompanied by a specific request for initial RO consideration.  In addition, the RO/AMC should review the additional VA treatment records associated after last RO/AMC adjudication of the claims.  Thereafter, the RO/AMC shall readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney-representative shall be provided with a Supplemental Statement of the Case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



